Title: Lydia R. Bailey to Thomas Jefferson, 22 March 1810
From: Bailey, Lydia R.
To: Jefferson, Thomas


          
            
              Sir
              Philada 
                     March 22 1810
            
             
		  
		   by this days mail Stage I forward to you a box containing eleven Copies Freneaus Poems directed to the care of James Madison President. you will please accept the copy bound in calf. also the pocket Almanac. I thank you for your very liberal Subscription to the
			 Poems
            
              Yours with the highest respect
              
                
                  Lydia R. Bailey
                
                
                  No 10 North alley.
                
              
            
          
          
            
              
                Mr Thos Jefferson Dr
              
              
                To Lydia R. Bailey
              
              
                To—10 Copies Freneaus Poems at 2. Dollars pr $20.00 
              
            
          
        